PER CURIAM.
It appearing to the court that Edward R. Rhynard has made restitution of all funds entrusted to him; has paid the costs of the disciplinary action instituted against him; and has demonstrated his rehabilitation;
And it further appearing that the Board of Governors of The Florida Bar has pronounced its judgment that Edward R. Rhynard be reinstated as a member of The Florida Bar;
It is the order of the court that the judgment of The Florida Bar be approved and that Edward R. Rhynard be henceforth a member in good standing of The Florida Bar.
THORNAL, C. J., and TPIOMAS, ROBERTS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.